* Corpus Juris-Cyc References: Homicide, 30CJ, section 580, p. 329, n. 19.
The presumption of malice that goes with the use of a deadly weapon was completely overcome in this case by the eyewitnesses to the homicide. There was no material conflict in their evidence that the appellant committed the homicide in self-defense. Therefore *Page 710 
there was no question for the jury to pass upon, and the court should have granted the appellant's request for a directed verdict of not guilty.
Reversed, and appellant discharged.